Citation Nr: 0833432	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the RO.  

In August 2008, the veteran testified at a hearing before the 
undersigned at the RO.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from bilateral 
hearing loss within the meaning of VA law and regulations.

2.  Tinnitus is not shown to be related to the veteran's 
active duty service.

3.  PTSD is not shown to be related to a confirmed in-service 
stressor; and the veteran is not shown to have engaged in 
combat.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or as a result of active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  PTSD was not incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
Dingess was provided in March 2006.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in April 2004, November 2004, and 
September 2006 that fully addressed all three notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letters informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, examinations regarding all the issues on appeal 
were provided.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, service personnel records, and VA 
medical treatment records.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The veteran was 
afforded VA medical examinations in connection with all of 
the claims on appeal herein.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

The granting of service connection entails the presence of a 
current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).

Hearing loss 

On May 2004 VA audiologic examination, hearing was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
30
LEFT
15
15
25
30
30

Speech recognition under the Maryland CNC was 100 percent 
bilaterally.

During the examination, the veteran reported hearing loss and 
tinnitus since service.  The examiner, however, observed that 
hearing was normal on entry and separation from service.  The 
veteran indicated exposure to weaponry noise without hearing 
protection during his Vietnam service.  Post-service noise 
exposure, according to him, consisted of the use of a lawn 
mower without hearing protection.  The examiner opined, 
"This veteran's C-File revealed normal hearing for both ears 
at discharge.  He presents with a very mild hearing loss 
today.  Military noise exposure is not responsible for this 
veteran's hearing loss."  

At his hearing, the veteran provided no testimony regarding 
his hearing loss claim.

The Board observes that the veteran is not shown to be 
suffering from bilateral hearing loss within the meaning of 
VA law and regulations.  38 C.F.R. § 3.385.  His speech 
recognition scores under the Maryland CNC Test exceed 94 
percent bilaterally, no auditory threshold is 40 decibels or 
greater, and neither ear has auditory thresholds in three of 
the relevant thresholds that are 26 decibels or greater.  
Absent such findings, the veteran does not have hearing loss 
under VA regulations, and without a present disability, 
service connection for bilateral hearing loss cannot be 
granted.  Id.; 38 C.F.R. § 3.303; Gilpin, supra.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Tinnitus

The service medical records do not reflect the presence of 
tinnitus.  In May 2004, the veteran underwent a VA audiologic 
examination during which he complained of ringing in the ears 
since service.  The examiner noted that tinnitus was a 
subjective complaint with no objective means of documenting 
its presence or absence.  The examiner opined that the 
veteran's complaints of tinnitus were not related to his 
history of noise exposure in service to include an in-service 
motor vehicle accident.  The veteran reported that his 
tinnitus occurred less than once a week and lasted no more 
than an hour.  This frequency and duration, according to the 
examiner, was inconsistent with tinnitus caused by excessive 
noise exposure.  The examiner thus opined that the veteran's 
claimed tinnitus was unrelated to service.

During his hearing before the undersigned Veterans Law Judge, 
the veteran provided no testimony regarding his claim of 
entitlement to service connection for tinnitus.  

The veteran is of the apparent belief that his tinnitus is 
related to noise exposure in service.  The veteran, however, 
is not shown to be competent to render medical opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The only competent medical opinion of record 
dealing with the etiology of the veteran's tinnitus is that 
of the May 2004 VA examiner who opined that the reported 
pattern of the veteran's tinnitus was inconsistent with noise 
exposure and that it was not related to service.  Based on 
this competent medical opinion, which reflects no nexus 
between the veteran's tinnitus and service, service 
connection for tinnitus is denied.  38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

PTSD 

The veteran's DD Form 214 shows that he served as a cook in 
service with the HHC 1Bn 58 Inf Bde 3A.  He is the recipient 
of the Vietnam Service Medal with two Bronze Stars, the 
Vietnam Campaign Medal with a 1960 device, the Vietnam Cross 
of Gallantry with a Palm, as well as other awards and 
decorations.  

The veteran's service personnel records reveal that he served 
in Vietnam from February 1969 to February 1970 and that he 
was involved in the Vietnam Counter Offensive Phase VI, the 
Tet Offensive, and an unnamed campaign.  Finally, the service 
personnel records indicate that the veteran underwent basic 
combat training at the start of his military career.

There is no indication of psychiatric problems in service.  
In January 1970, while the veteran was in Vietnam, he was hit 
by a Jeep.  

During the first VA medical examination administered after 
service in January 1974, no psychiatric symptoms were 
observed.

In an April 2004 PTSD questionnaire, the veteran referred to 
the in-service Jeep accident wherein he was hit while 
standing on the side of a road.  He indicated that he 
suffered a concussion and needed stitches to treat his 
wounds.  He also stated that while in combat in Da Nang, his 
buddy was killed while standing next to him.  

A June 2004 VA outpatient psychiatric treatment report 
indicates that the veteran's stressors consisted of seeing 
decaying bodies and witnessing "Jo Jo" being hit by a 
sniper while standing next to him.  The examiner diagnosed 
PTSD.

On December 2005 VA PTSD examination, the veteran again spoke 
of the incident in which JoJo was killed by a sniper as he 
was standing next to the veteran.  He also recounted the 
incident in which he was hit by a Jeep while walking along 
the side of a road.  He described symptoms such as 
nightmares, avoidance of "soldier movies," and difficulty 
sleeping.  Based on his interview with the veteran, the 
examiner diagnosed depressive disorder not otherwise 
specified.  The examiner specifically stated that PTSD was 
not the result of mortar attacks, which the veteran did not 
mention or being hit by a jeep, as the veteran spoke of it 
only when prompted.  

2005 progress notes from the Vet Center indicate that the 
veteran denied combat service but asserted that he was 
involved in perimeter skirmishes and rocket attacks.  In 
April 2005, he was said to have been vague and evasive about 
his Vietnam service.  No definitive diagnosis of PTSD was 
rendered at the Vet Center.

A February 2006 VA progress note did reflect a diagnosis of 
PTSD.  The veteran complained of intrusive memories of combat 
and symptoms such as avoidance.  The examiner did not specify 
the stressor or stressors upon which the diagnosis of PTSD 
was based.

In February 2008, the veteran was afforded a VA psychiatric 
examination.  The examiner diagnosed PTSD but did not 
indicate the stressors upon which that diagnosis was based.  
The Board observes that the examination report contains a 
discussion of symptoms, and the only reference to a potential 
stressor in the examination report is the veteran's mention 
of intrusive memories concerning having blood splattered on 
him.  

At his August 2008 hearing, the veteran indicated that Jo 
Jo's name was James but that he did not know his surname.  He 
also related that Jo Jo was killed in Da Nang.  

The record is equivocal as to whether the veteran suffers 
from PTSD.  However, examining the evidence in the light most 
favorable to the veteran, the Board concludes that the 
veteran does indeed have PTSD.  Because the veteran's 
military occupational specialty, awards, and decorations do 
not suggest combat service and because the veteran himself 
denied combat service during treatment at the Vet Center, the 
stressors underlying the claim of service connection for PTSD 
must be independently verified in order for service 
connection for PTSD to be granted.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304.

In large part, the veteran's stressors are unverifiable.  
Seeing dead bodies and experiencing mortar attacks without 
other specifics such as dates renders the claimed stressors 
vague to the point that verification would be almost 
impossible.  As well, verification of whether one Jo Jo or 
James was killed in Da Nang cannot be undertaken without a 
last name or approximate date of occurrence.  Indeed, it is 
plausible that many soldiers named James lost their lives in 
Da Nang during the time period in which the veteran was in 
Vietnam.  Therefore, any diagnosis of PTSD based upon the 
foregoing unverified and unverifiable alleged stressors would 
be insufficient for the granting of service connection for 
that disorder.  Id.; 38 C.F.R. § 3.303.

The veteran has at times indicated that the Jeep accident was 
responsible for his PTSD.  The service medical records 
confirm this incident.  Service connection for PTSD based on 
this incident cannot be granted, however, because there is no 
professional medical opinion linking PTSD to a Jeep accident 
in service.  38 C.F.R. §§ 3.303, 3.304; see also See 
Espiritu, supra.

Because the diagnosis of PTSD is not supported by a verified 
stressor, service connection for PTSD is denied.  38 C.F.R. 
§§ 3.303, 3.304.  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


